Order entered October 7, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00639-CR

               CHRISTOPHER NATHAN FODOR, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 204th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F16-24865-Q

                                    ORDER

      Before the Court is appellant’s October 4, 2022 motion to substitute counsel.

We GRANT the motion and DIRECT the Clerk of the Court to REMOVE April

Smith and SUBSTITUTE John D. Nation as counsel for appellant. All future

correspondence should be sent to John D. Nation; 5931 Greenville Avenue; Suite

1095; Dallas, Texas 75206; telephone: (305) 833-5319; facsimile: (469) 256-7153;
email: nationlawfirm@gmail.com.

                                        /s/   ERIN A. NOWELL
                                              JUSTICE




                                  –2–